Per Curiam:
It is well settled by Ludwick v. Huntzinger, 5 W. & S., 51, and many other cases, that when articles for the sale of land have been executed by a deed, in an action on the securities given for the purchase-money, it is not sufficient for the grantee to give in evidence a defective title; he must prove a superior indisputable title in a third person who is asserting his right thereto by virtue of such title. Nothing of the kind was shown here. Victor’s evidence failed to show a good title by adverse possession for twenty-one years. Cutting timber, and coaling the land, did not constitute such a possession, and the little house on it, whatever it was, had been there only eight or ten years.
Judgment affirmed.